Case: 4:19-cr-00697-SRC-SPM Doc. #: 5 Filed: 08/22/19 Page: 1 of 4 PageID #: 9
                                                                                            ~~[b!E[Ql

                                                                                         AUG 2· 2 2019
                              UNITED STATES DISTRICT COURT                              U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                                    ST. LOUIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
 Plaintiff,                                         )           4:l9CR00697 SRC/SPM .
                                                    )
 V.                                                 ) No.
                                                    )
 EARL WATKINS,                                      )
                                                    )
 Defendant.                                         )

                 MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Kath.arine Dolin, Special Assistant

United States Attorney for said District, and mo".es this Cowt to order Defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of

Defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, §3141, et seq.

      As and for its grounds, the United States of America states as follows:

       1. Defendant is charged with two counts of possession of a controlled substance with intent

to distribute, in violation of 21 U.S.C. § 841, offenses for which a maximum 20 years'

imprisonment is prescribed, one count of felon in possession of a firearm, in violation of 18 U.S. C.

§ 922, an offense for which a maximum 10 years' imprisonment is prescribed, and one count of

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S. C. § 924,

an offense for which a minimum of 5 years' imprisonment is prescribed.

      2. According to St. Louis Metropolitan Police Department Incident Report 19-035259,

during the week of June 24, 2019, Officer Samuel,_Rachas of the SLMPD received information
Case: 4:19-cr-00697-SRC-SPM Doc. #: 5 Filed: 08/22/19 Page: 2 of 4 PageID #: 10


from ,JL--confidential source that the. occupant of 4419 Pennsylvania, 2nd floor, had been selling

drugs. The confidential source gave a description of the occupant, which was corroborated by a

CRIMEMATRIX search of the address, revealing Earl Watkins to be the occupant. A computer

inquiry revealed Watkins to be a convicted felon. The confidential source confirmed Watkins's
          r'
identity with a photo. 'Officer Rachas surveilled the residence on four separate dates, witnessing

what appeared to be seven hand-to-hand drug transactions and Watkins carrying a small handgun

outside of his residence. A.no-knock search warrant for Watkins's home at 4419 Pennsylvania

Avenue, 2nd floor, was applied for and received. The warrant        W(;l.S   executed on July 23, 2019.

Watkins indicated that he is the sole occupant of the apartment and owns the entirety of its contents.

Inside of the bedroom, officers found nine tablets of methamphetamine ( 1.17 g), a baggie of crack

(2.10 g), a box of 9mm ammunition, a loaded 9mm magazine, $395, Watkins's paperwork, and a

cell phone. In the living room, officers found a· 9mm handgun (7 live cartridges in extended

magazine), a box of 12-gauge shotgun shells, ancf a box of .3 80 ammunition. In the kitchen, officers

found a Mossberg 500 12-gauge shotgun, Watkins' s paperwork, a digital scale, and a box of plastic

baggies. Watkins gave a recorded statement admitting ownership of all contraband.

       3. Watkins's ongoing drug trade and his possession of multiple firearms in furtherance of

it, one of which he has openly carried outside of his home, evidences his danger to the community.
                                                         I

       4. Defendant's criminal history reflects that he has convictions including, but not limited

to, the following:

Date                    Case Number           Offense                                   Seritence
6/30/97                 229610119001          Stat Rape 1 (fel)                         20 yrs
6/30/97                 229610119001          Stat Rape 1 (fel)                         20 yrs
4/20/17                 1622CR0124601         Trespass 1 (B misd)                       6mths
4/20/17                 1622CR0124601         Prop Dam 2 (B misd)                       6mths
5/10/19                 1822CR0380401         Poss C/S (D fel)                          5 SES'3
Case: 4:19-cr-00697-SRC-SPM Doc. #: 5 Filed: 08/22/19 Page: 3 of 4 PageID #: 11



He has findings of guilt not resulting in convictions including, but not limited to, the following:

9/23/92                  9210001820             Poss C/S (C fel)                      SIS
9/23/92                  9210001820            Poss MJ (A misd)                       SIS
1/20/93                  9210003419            Poss C/S (C fel)                       SIS

        5. Defendant's criminal history also reflects arrests not resulting in convictions including,
                                                       I

but not limited to, the following: felony possession of a controlled substance (4 cts), first-degree

burglary, second-degree assault, first-degree domestic assault, first-degree tampering with a motor

vehicle, possession of less than 35 g marijuana, ordinance driving while revoked, second-degree

property damage, \felony receiving stolen property (3 cts), failure to register as sex offender,

possession of drug paraphernalia, felony possession of firearm (3 cts), unlawful use of a weapon

(3 cts), felony distributing/delivering/manufacturing a controlled substance, delivering a

controlled substance, and parole violation (3 cts).

        6.   His convictions for sex offending against minors, as well as his assault, burglary, and

weapons arrests, evidences his dangerousness to the community. He also has a lengthy history of

drug charges evidencing an ongoing drug business.

        7. Watkins has used various aliases in the past, such as "Earl Jones," "Michael Jones," and

"Earl Watson." He has also used several social security numbers and birthdates. His use of

deceptive practices in the past reflects a heightened flight r~sk.

        8. Defendant committed this offense while on state probation for a controlled substance
                  I

offense.     Defendant has three times before been arrested for a parole violation as well as failing

to register as a sex offender. Defendant's inability to comply with the law while on probation is

indicative of his danger to the community and risk of flight were he to be released on bond in this

case.
Case: 4:19-cr-00697-SRC-SPM Doc. #: 5 Filed: 08/22/19 Page: 4 of 4 PageID #: 12


     9. There is a serious risk that Defendant will flee, given Defendant's history of his failure

to comply with supervision while on probation and community release, and the potential sentence

Defendant faces in this case.

      10. Defendant's criminal history and the nature and circumstances of the offense charged

reflect that there is a serious danger to the community that would be posed by Defendant's release.

Further, there are no conditions or combination of conditions that will reasonably assure

Defendant'~   appearance as required.

     WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                     Isl Katharine A. Dolin
                                                     KATHARINE A. DOLIN, #64817MO
                                                     Special Assistant United States Attorney
